UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1617



THOMAS M. UBL,

                                              Plaintiff - Appellant,

          versus


SAVIN CORPORATION; UNITED STATES OF AMERICA,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:97-mc-00117-JCC)


Submitted:   December 22, 2006            Decided:   January 22, 2007


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Victor Kubli, Alan M. Grayson, Mary E. Harkins, GRAYSON & KUBLI,
P.C., McLean, Virginia, for Appellant. Peter D. Keisler, Assistant
Attorney General, Chuck Rosenberg, United States Attorney, Douglas
N. Letter, Charles W. Scarborough, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas M. Ubl seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 60(b)(6) motion.   We have reviewed the

parties’ briefs and the joint appendix and find no reversible

error.   Because we find Ubl’s Rule 60(b)(6) motion, brought nearly

eight years after the order he seeks to be reopened was issued, was

untimely, we affirm the district court’s order on those grounds.

Because we affirm the district court’s order on modified grounds,

we decline to address whether the audit conducted by the Government

constitutes an “alternate remedy” for purposes of the Civil False

Claims Act, 31 U.S.C. § 3730(c)(5) (2000).     See United States v.

Smith, 395 F.3d 516, 518-19 (4th Cir. 2005) (“We are not limited to

evaluation of the grounds offered by the district court to support

its decision, but may affirm on any grounds apparent from the

record.”).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                               AFFIRMED AS MODIFIED




                               - 2 -